MáRshall, J.
On the trial of the action, after plaintiff had, prima facie, established her title to the property under a deed made and delivered by John 0. Pierron, Sr., during his lifetime, which was never recorded and had been lost, defendants were allowed, against objection, to introduce in evidence a letter written by John C. Pierron, Sr., to his daughter, some time after the date of the lost deed; also a mortgage executed by him after such date, bearing on the probability of whether the deed was delivered with intent to pass the title to plaintiff. This evidence was in the nature of declarations by the grantor in his own favor, after the conveyance to the plaintiff, and should have been rejected. There is no rule of evidence better settled than that declarations of the former owner of property, after he has parted with his interest, cannot be used in evidence to affect the title of his grantee. Wharton, Ev. § 1100; Van Fleet v. *487Van Fleet, 50 Mich. 1; Bogert v. Phelps, 14 Wis. 95; Gillet v. Phelps, 12 Wis. 893; Knapp v. Schneider, 24 Wis. 70; Grant v. Lewis, 14 Wis. 487. But, giving full effect to such evidence, still the evidence in the case clearly preponderates against the findings of the trial judge that plaintiff never owned the property. It conclusively shows that the deceased, Pierron, in March, 1888, for a good and sufficient consideration, consisting mainly of the cancellation of a judgment plaintiff had against him, made a deed of the property in dispute, and delivered it to plaintiff’s husband for her. It is made perfectly clear as to who drew the deed, who were the witnesses, who took the acknowledgment, that it was delivered, the purpose of such delivery, and that it was not a conditional delivery. The fact that the judgment, Avhich was mainly the consideration for the transfer, was actually canceled at about the time the deed was made, in connection with the other evidence, leaves no reasonable doubt but that the intent of the grantor was to vest the title of the property in the plaintiff at the time the deed was delivered into the possession of her husband.
The trial court should have found that the deceased Pier-ron, in his lifetime, made and delivered to Clark S. Matte-son, for plaintiff, a deed of the premises described in the complaint, for a good and sufficient consideration, conveying such premises to, and vesting the title thereto in, her; that she is the owner absolute of the same; that defendants have no right, title, or interest therein whatsoever; that plaintiff is entitled to a judgment accordingly, and in all respects quieting her title to said premises as against the defendants ; and that she is entitled to recover of the defendant Florence A. R. Hartmann her costs and disbursements, as taxed and allowed, according to law.
By the Court.— The judgment of the circuit court is reversed, and the cause remanded with directions to render judgment in plaintiff’s favor in accordance with this opinion.